DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Crawford on 04/01/2022.
The claims of the application have been amended as follows: 

Claim 1. (Currently amended) An air conditioner for a vehicle, which includes an air- conditioning case having a plurality of cases and a door disposed inside the air-conditioning case to be able to slide, comprising: a shape-matching part where the plurality of cases are matched each other in shape; and a guide part crossing the shape-matching part to guide a sliding action of the door, wherein a cross section of the guide part at the shape-matching part is formed to be eccentric, wherein the air-conditioning case includes an upper case and a lower case, and wherein a cross section of the guide part formed at the bottom of the upper case and the top of the lower case has different heights h1 and h2 at one side and the other side thereof in the back-and-forth direction of the vehicle.

Claim 4. (Cancelled)

Claim 5. (Currently Amended) The air conditioner according to claim [[4]] 1, wherein the guide part includes a guide rail for inserting the door slidably.

Claim 9. (Currently Amended) The air conditioner according to claim [[4]] 1, wherein a cross section of the shape-matching part between the upper case and the lower case is generally streamlined.

Election/Restrictions

In the response to the Election/Restriction requirement filed 03/18/2022, the Applicant traversed the proposed Species election, and outlined that the Applicant elects Figs. 4 to 6 to read on claims 1 through 6 and claims 10-11, to which the Examiner is convinced by the Applicants traversal, and Claims 1-6 & 10-11 will read on Figs. 4-6. The Election of Species is considered to be FINAL.

Claim 1 is allowable. The restriction requirement between Species I, Sub-Species I-VI , as set forth in the Office action mailed on 01/19/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/19/2022 is fully withdrawn.  Claims 7-9 , directed to the non-elected sub-species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE

Claim 1 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of an air conditioner for a vehicle as recited in Claim 1 specifically:
the orientation and functionality of the cross section between the upper case and lower case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The instant application is patentable over Byon et al (US 2015/0038067) in that the cross section of the guide part is not formed at the bottom of the upper case and the top of the lower case doesn’t have different heights at one side and the other side thereof in the back-and-fourth direction of the vehicle.

The instant application is patentable over Yoshida et al (US 2006/0130406) in that it lacks a plurality of cases, a cross section of the guide part at the shape matching part formed to be eccentric, and the cross section of the guide part formed at the bottom of the upper case and the lower case having different heights at one side and the other side thereof in the back-and-fourth direction.


The instant application is patentable over Lee et al (US 2018/0162192) in that it lacks a plurality of cases, a cross section of the guide part at the shape matching part formed to be eccentric, and the cross section of the guide part formed at the bottom of the upper case and the lower case having different heights at one side and the other side thereof in the back-and-fourth direction.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762           

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762